DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 9-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (2018/0269689) in view of Kojori et al (US 2006/0042846) and further in view of Zhou et al. (US 2016/0163209)

Re Claims 1, 5, 10, 15, 17; Rodriguez discloses an electrical system for an aircraft having a turbine engine, the turbine engine having a high pressure (HP) spool and a low pressure (LP) spool, the electrical system (par. 0024) comprising: 
a first generator (134) driven by the HP spool and providing a first electrical output; (Fig. 1)

an electrical power distribution bus  coupled to the first generator and the second generator, the electrical power  distribution providing  electrical power to a load (112) (Fig. 1);  
a hybrid electric propulsion system (142) coupled to the electrical power distribution bus (118); 
a secondary aircraft systems bus (114) coupled to the electrical power distribution bus (118); and 
a control system (100) for allocating power among the first generator, the second generator, the hybrid electric propulsion system, and the secondary aircraft systems bus, the control system comprising a propulsion system controller (106) communicatively coupled to one or more bus power controllers. (112)  (Fig. 1 and also see par 0020. Power management control signal is understood or equated to allocating power among the multiple generators)
wherein the PSC (106) controls power allocation among the first generator, the second generator, and the hybrid electric power propulsion system, and the one or more BPCU (112) controls power delivery from the electrical power distribution bus to the secondary aircraft system bus (114) based on at least one of a phase of a 
Rodriguez further discloses that the PSC controller 106 includes processor 214, communication interface 206 (Fig. 2) and a memory (as discussed in par 0020) and also discloses that the power bus controller 112 includes a circuit breaker (Par. 0021)
Wherein the PSC and the other one or more BPCU controllers coordinate commanding the first and the second generator to provide a required power for the hybrid electric propulsion system and secondary aircraft system bus. (Fig. 1 Par. 0020-0021)
In par 0024; Rodriquez disclosed In addition, the sources 104 may include an energy harvesting source 138, such as a solar panel or wind turbine, a mechanical energy source 140, such as a mechanical flywheel, an electrical generator source 142, such as a compressor driven electrical generator, and a electrical energy storage source 144, such as a storage battery or super capacitors

Rodriguez does not disclose plurality of BPCU controller each being a computing device comprising one or more memory devices, one more processors, and a communication interface, wherein the computing device of the one or more PBCU controller, respectively, receive a plurality of parameters and determine 
However Kojori discloses an analogues art or electrical energy management system on an electric vehicle comprising disclose the PSC (102) and the one or more BPCU controller (104, 160) each being a computing device comprising one or more memory devices (par. 0023 “Under such a condition, if the failed EEMC is the master, the logic would reside within the EEMC's, activated by programming jumpers associated with the EEMC's installed position, to default to a predetermined new master and continue operation with the remaining EEMC's.” indicating that the EEMC includes a memory to store the logic), one more processors (Par. 0021 EEMC channels process the same data at the same time.), and a communication interface (TX, RV. Par 0020 the EEMC 102 is coupled to the EEMC 104 via an inter-controller data bus 106.), 
wherein the computing device of the PSC and the one or more PBCU controller, respectively, receive a plurality of parameters (receives data relevant) and determine control commands using the plurality of parameters to communicate coordinated commands for the first and second generator. (Par. 0029-34, The EEMC receives data relevant to the operation of the electrical system 140 from the 
the computing device of the PSC separately and independently communicatively coupled with each of the computing devices of the plurality of BPCU(par 0020-0021 discloses the EEMC 102 is coupled to the EEMC 104 via an inter-controller data bus 106. In the illustrated embodiment, the high speed, dedicated inter-controller data bus 106 is an optical data bus immune from electromagnetic interference. The inter-controller data bus 106 allows each EEMC to share all data, such as data from the electrical system 140, nearly instantaneously to support data integrity computations and redundant operations.
[0021] In the illustrated embodiment, each of the EEMC's 102 and 104 are dual channel units. In a first operation mode, all EEMC channels process the same data at the same time. Should one EEMC channel make a significant number of errors in computation over a predetermined time, then that channel could be deactivated to prevent contamination of the subsequent processing. The remaining three channels would be sufficient to continue to process the data based on the voting process and hence can continue without system integrity degradation.)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have included memory, the communication interface 
when needed in order to disconnect or separate the grid from the generators remotely.
The combination of Rodriguez in view of Kojori does not disclose the hybrid electric propulsion system comprising a combination of gas and electric power sources.
However Zhou discloses the hybrid electric propulsion system comprising a combination of gas and electric power sources. (Par. 0032)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention included a gas to the electric power source in order to reduce demand on gas used in the airplane.

Re Claims 2, 11 and 18; Rodriguez discloses further comprising a battery energy storage system, the battery energy storage system (144, also see par 0024) comprising a battery energy storage device, wherein the control system is further configured to manage a battery power from the battery energy storage system to provide electrical power to the electrical power distribution bus to supplement the power supplied by the first generator and the second generator. (Fig. 1 and also see par 0020. Power management control signal is understood or equated to allocating power among the multiple generators).

Re Claims 4, 13 and 19; Rodriguez discloses wherein the aircraft further comprises an auxiliary power unit (APU), (140) the APU unit configured to supply auxiliary power, wherein the control system is further configured to allocate the auxiliary power to supplement the power supplied by the first generator and the second generator. (Fig. 1 and also see par 0020. Power management control signal is understood or equated to allocating power among the multiple generators and to supplement one another).


Re Claim 10; Rodriguez discloses An aircraft comprising: a turbine engine, the turbine engine having a high pressure (HP) spool and a low pressure (LP) spool, the HP spool configured to drive a first generator and provide a first electrical output, the LP spool configured to drive a second generator and provide a second electrical output, the first generator and the second generator coupled to an electrical power distribution bus that provides electrical power to a load; a hybrid electric propulsion system coupled to the electrical power distribution bus; a secondary aircraft systems bus coupled to the electrical power distribution bus; and a control system configured to allocate power among the first generator, the second generator, the hybrid electric propulsion system, and the secondary aircraft systems bus. (This claim is analogous to claim1 and the same rejection is applied.).


Claim 3, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Kojori and further in view of Zhou and French et al (US 2014/0360205)

Re Claims 3 and 12; Rodriguez discloses a control system and second generator.
Rodriguez does not disclose wherein the control system is further configured to use the first generator as a starter generator.

Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have used the startup generator of French in the system of Rodriguez motivated by the desire to start up the engine when needed. 

Re Claims 8; Rodriguez discloses wherein the electrical system comprises one or more dc sources. For instance the energy harvesting source 138 and the electrical storage sources 144.
Rodriguez does not discloses wherein the electrical system comprises one or more converters configured to convert DC power on the electrical power distribution bus to a power suitable for an aircraft load.
However French wherein the electrical system comprises one or more converters configured to convert DC power on the electrical power distribution bus to a power suitable for an aircraft load. (Par. 0022, 0026)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have coupled an inverter/converter disclosed by the French to the dc sources of Rodriguez motivated by the desire to supply from energy storage system to one or both of electrical buses in the event of a failure .

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Kojori and further in view of Zhou and Armstrong (US 20180155040)

Re Claims 9 and 14; Rodriguez discloses wherein the hybrid electric propulsion system comprises an engine. (Fig. 1). 
Rodriguez does not disclose the engine configured as an aft boundary layer ingestion (BLI) fan.
However Armstrong discloses engine configured as an aft boundary layer ingestion (Par. 0022, 0039, Fig. 3)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have coupled a BLI fan to the aft engine in order to reduce jet and wake losses and of the external aerodynamic benefits resulting from reducing nacelle surface friction losses.

Response to Arguments
Applicant's arguments filed 05/11/2021 have been fully considered but they are not persuasive. 
Applicants argues that the combination of references does not disclose the computing device of the PSC separately and independently communicatively coupled with each of the computing devices of the plurality of BPCU.
However the examiner respectfully disagree, as shown above, Kojori’s par 0020-0021 discloses the EEMC 102 is coupled to the EEMC 104 via an inter-controller data bus 106. In the illustrated embodiment, the high speed, dedicated inter-controller data bus 106 is an optical data bus immune from electromagnetic interference. The inter-controller data bus 106 allows each EEMC to share all data, such as data from the electrical system 140, nearly instantaneously to support data integrity computations and redundant operations.
[0021] In the illustrated embodiment, each of the EEMC's 102 and 104 are dual channel units. In a first operation mode, all EEMC channels process the same data at the same time. Should one EEMC channel make a significant number of errors in computation over a predetermined time, then that channel could be deactivated to prevent contamination of the subsequent processing. The remaining three channels would be sufficient to continue to process the data based on the voting process and hence can continue without system integrity degradation.
. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lavan (US 2006/0261213, Fig. 7 and par 0029) teaches PSC and BPCU


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL KESSIE/
01/28/2022
Primary Examiner, Art Unit 2836